McCLELLAN, J.
The indictment in this case charges that the defendant “with intent to steal broke into and entered a railroad car, the property of the Birmingham Mineral Railroad Company, a body corporate, upon or connected with a railroad in this State,” etc., etc. The averment that the car was “upon or connected with a railroad in this State” follows the language of the statute, Code § 3787; and the physical connection of the car with the railroad need only be shown as here averred. If it were necessary to prove, as is asserted by the charge which was refused to the defendant, that the car luas standing on the track of the railroad company, the statute would be in great degree emasculated, and this in a manner which finds no pretense of authoriza-tian in its spirit or letter, since with such a construction it could have no application to a car temporarily derailed, and this though the derailment might be the work of persons intending to break into it, and done to the end that they might break and enter with impunity. The charge was properly refused.
The only way in which one incorporated company can in any sense oion another incorporated company is through the ownership by the one of the shares of the capital stock of the other; and in such case the assets of the latter continue to be the property of the corporate entity in all respects as if the shares of its stock were owned by individuals instead of the other corporation. And so too the operation by one of another corporation by virtue of such ownership is only through the instrumentality of the former’s ownership and control of the shares of stock of the latter, as it would be operated were the controlling interest in its capital stock held by an individual. In the one case as well as, and no more than in the other, the property of the company so owned and operated is in that company, and properly so laid in indictments for offenses committed against it, and is not, nor to be laid or proved in the stockholders, whether they be one.or many individuals or another corporation; and no enquiry as to who are such stockholders, or as to their operation of the corporation, is permissible. This was the inquiry sought to be gone into by the defendant through a question *59propounded to tbe witness (Barnes) as to whether the Birmingham Mineral Railroad Company was not owned and operated by the Louisville & Nashville Railroad Company, and the other testimony proposed to be adduced in that connection. If the purpose of the defendant in this connection was to show that the- Louisville & Nashville Railroad Company was the lessee of the road and equipment of the Birmingham Mineral Railroad Company, and in that capacity had possession of the car broken and entered, the mere fact that the L. & N. Co. operated said road was not competent evidence of such lease. If the fact existed, there was better evidence of it than that sought to be adduced; and, moreover, the fact of operation would not show a lease as non constat the operation of the road may well have been only in the capacity of an agent of the Birmingham Mineral Company. The evidence was properly excluded, even if it be conceded that had there been a lease, the property in the car and its contents should have been laid in the lessee, which we do not decide.
Affirmed.